Citation Nr: 0623906	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  00-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
degenerative disc disease.  

The veteran was previously denied service connection for 
disability of his left leg in May 1976 and again in March 
1994.  On filing this claim, the veteran indicated wanted an 
increased rating for his left leg and submitted evidence 
showing that he had degenerative disc disease in the 
lumbosacral region of his spine.  The RO took this to mean 
that the veteran wanted service connection for his back.  The 
veteran and his representative have not contested this 
characterization.  The Board will address the issue of 
service connection for degenerative disc disease, as shown on 
the title page.  To the extent to which the veteran raises a 
petition to reopen a claim for service connection of a left 
leg disability, that matter is REFERRED to the RO for 
appropriate action.  

The veteran also submitted a statement detailing his account 
of his inservice injury after final consideration of the case 
by the RO.  This statement is duplicative of statements 
previously considered by the RO.  The Board may proceed to 
decide the case.  38 C.F.R. § 20.1304 (2005).


FINDING OF FACT

The veteran's degenerative disc disease was not present 
during service or for many years thereafter, and the 
preponderance of the evidence is against a causal link 
between his current degenerative disc disease and any remote 
incident in service.




CONCLUSION OF LAW

The veteran's degenerative disc disease was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Initial adjudication of the veteran's claim occurred prior to 
the passage of the VCAA.  Strict compliance with the timing 
requirements is therefore impossible.  Nonetheless, the RO 
complied with all remaining VCAA notice requirements.  A 
letter dated in May 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in February 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  A request was made for 
records dating from 1975 from the Houston VA Medical Center.  
The RO received a record from the VA National Archives 
detailing April 1975 treatment of the veteran's left leg.  No 
other records were provided.  Private medical records 
identified by the veteran have also been obtained, to the 
extent possible.  The Board notes that the veteran stated 
that he collapsed during a training exercise and was taken by 
ambulance to a "civilian hospital" he later identified as 
Beaufort Memorial Hospital.  In accordance with VA's duty to 
assist, the RO contacted the Memorial Hospital to obtain any 
relevant records in their possession.  The Memorial Hospital 
responded that it had no records on the veteran.  The Board 
notes that the veteran's service medical records indicate 
that he was taken by ambulance to the Beaufort Naval 
Hospital.  Included in the veteran's service medical records 
is a discharge summary following his two week stay at the 
Naval Hospital.  The signing doctor diagnosed "No disease" 
and released the veteran back to training.  The summary 
indicates that there are no relevant records in the 
possession of the Naval Hospital which would establish 
inservice incurrence of degenerative disc disease.  With no 
relevant records outstanding from the file, VA's duty to 
assist is satisfied.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
38 U.S.C.A. § 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Board may proceed to 
decide the case.




Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's records first show development of 
osteophytes, a symptom of degenerative joint disease, in his 
spine in November 1993.  There is no indication that 
degenerative joint disease was diagnosed during service.  
There are no records after service showing degenerative joint 
disease manifested within one year of service.  The veteran 
is not eligible for service connection under this 
presumption. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's current back diagnosis is degenerative disc 
disease of the L5-S1 joint.  The veteran's recent medical 
records amply document his current degenerative joint disease 
of his lumbar spine.  The first diagnosis of degenerative 
disc changes in the veteran's back on the record is an August 
1999 evaluation of the veteran for workman's compensation.  
The veteran has sought treatment from the Laredo VA 
Outpatient Clinic, which confirmed degenerative disc disease 
of L5-S1 by x-ray in October 2001.  The Board does not 
contest the diagnosis.  

The veteran contends that his back disability with left leg 
residuals is the result of an inservice fall.  The Board 
readily concedes that the veteran did faint and fall; 
however, the Board notes that there are no indications from 
the veteran's service medical records that he actually 
injured his back in any way.  The service records provide the 
following information.  The veteran arrived at Parris Island 
for basic training in the Marine Corps on August 2, 1974.  On 
August 9, he complained of pain in his left leg and "blacked 
out in [the] squad bay."  He was transferred to Beaufort 
Naval Hospital to rule out a possible diagnosis of 
rhabdomolysis.  An August 25 summary note indicated that, 
after testing, the diagnosis was "No disease."  The veteran 
was then transferred to a casual company.  The veteran 
continued to complain of pain, not only in his leg, but in 
his arms as well.  He was transferred to the Medical Platoon 
on September 5 due to a stress fracture of the third 
metatarsal of his left foot and released from the Platoon on 
October 10.  The Marine Corps then undertook separating the 
veteran from service.  On October 31, a summary of the 
veteran's physical condition was prepared to state that he 
was qualified for separation.  The listed injuries and 
illnesses included a stress fracture in the veteran's foot 
and rhabdomyolysis.  The summary states "no other 
problems."  Finally, in April 1975, the veteran reported to 
the Houston VA Medical Center for pain in his left leg.  
There is no mention of a back injury or disease.  There is no 
indication of a back injury anywhere on this record.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss that he fainted and fell over.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  No back 
injury was diagnosed by the numerous medical professionals 
who attended the veteran at the time.  The Board is not 
obligated to accept the veteran's word that he incurred a 
back disorder when he fell.  

The Board notes that the medical evidence submitted by the 
veteran contains records pertaining to four work related 
injuries to his back.  A May 1996 examination indicates that 
the veteran was in two motor vehicle accidents at the end of 
January 1996.  He indicated numbness and paresthesia in his 
left leg and cramping and pain in his right leg.  The veteran 
reported that he had no problem with his back prior to those 
events.  The veteran's third back injury occurred in July 
1998, when a loading trap of a trailer fell and hit his lower 
back.  The veteran's fourth injury occurred in May 2001, when 
he tripped over an electrical floor socket and fell onto a 
truck tie that hit him in the small of his back.  At a 
September 2001 private medical examination, the veteran 
reported that he could no longer stand or walk for long 
periods.  The records state that the veteran denied any 
significant problems with his back prior to the most recent 
injury, possibly some back pain in 1996.  From the record, 
the Board notes that the veteran first told a treating 
physician that he had a back problem dating to service at a 
February 2002 surgery to correct his L4-L5 disc herniation.  
The veteran's self-reported medical history did not indicate 
any sort of back problem dating to service prior to the 
filing of the instant claim.  

The Board finds that there is absolutely no the evidence of 
inservice incurrence or aggravation of the veteran's 
degenerative disc disease.  The veteran fell on August 9 and 
was discharged on November 7, 1974.  The veteran spent over 
half of that time under medical observation.  Yet there is no 
mention of a back injury in the veteran's service medical 
records.  There is no mention of a back injury in the 
separation from service proceedings.  There no diagnosis of 
the veteran contracting or developing a back disease during 
service.  Six months post service there was no complaint of a 
back injury or disease.  Without evidence of a back injury or 
disease inservice, the claim must fail.  See Hickson, supra.  

Service connection also requires evidence of a relationship 
between the veteran's current disability and an inservice 
event.  As the evidence cannot establish inservice 
incurrence, inquiry into a relationship is moot.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
entitlement to service connection for degenerative disc 
disease.  See Gilbert, 1 Vet. App. at 53.




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative disc 
disease is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


